 1   ROB BONTA, State Bar No. 202668
     Attorney General of California
 2   GIAM M. NGUYEN, State Bar No. 229236
     Supervising Deputy Attorney General
 3   QUYEN V. THAI, State Bar No. 316854
     Deputy Attorney General
 4     300 South Spring Street, Suite 1702
       Los Angeles, CA 90013
 5     Telephone: (213) 269-6703
       Fax: (916) 761-3641
 6     E-mail: Quyen.Thai@doj.ca.gov
     Attorneys for Defendant
 7   J. Romary

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12
     THOMAS LEE GLEASON,                                      2:20-cv-00775-KJM-CKD (PC)
13
                                               Plaintiff, ORDER ON DEFENDANT’S EX PARTE
14                                                        APPLICATION TO MODIFY
                    v.                                    DISCOVERY AND SCHEDULING
15                                                        ORDER
16   CALIFORNIA DEPARTMENT OF
     CORRECTIONS & REHABILITATION, et
17   al.,                                                     Judge:  The Honorable Carolyn K.
                                                                      Delaney
18                                           Defendant. Action Filed: April 15, 2020
19

20         Defendant J. Romary has applied ex parte for an order modifying the current discovery and

21   dispositive motion deadlines. The Court finds good cause to grant the extension.

22         IT IS HEREBY ORDERED that Defendant’s motion is GRANTED. All forthcoming

23   discovery and dispositive motion deadlines are extended by sixty days. Accordingly, the

24   discovery cut-off date is extended to October 26, 2021, and the deadline to file any pretrial

25   motion is extended to January 18, 2022.

26   Dated: July 8, 2021
                                                          _____________________________________
27
                                                          CAROLYN K. DELANEY
28   LA2020601314
                                                          UNITED STATES MAGISTRATE JUDGE
                                                          1
                         [Proposed] Order Granting Def’s Ex Parte Req. Mod. Sched. Order (2:20-cv-00775-KJM-CKD)
